COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON
                                                ORDER ON MOTION

Cause number:               01-14-00124-CR; 01-14-00125-CR
Style:                      Evan Stuart Fairbanks v The State of Texas
                  *
Date motion filed :         October 8, 2014
Type of motion:             Motion to Extend Time to File Appellant’s Brief
Party filing motion:        Appellant
Document to be filed:       Appellant's Brief

If motion to extend time:
         Deadline to file document:                    October 25, 2014
         Number of previous extensions granted:        3         Current Deadline: October 25, 2014
         Length of extension sought:                   30 days from denial of motion for en banc reconsideration of
                                                       order denying motion to abate

Ordered that motion is:

                  Granted
                  If document is to be filed, document due:

                       The Clerk is instructed to file the document as of the date of this order
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend
                        time

                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)
          Appellant’s brief was originally due on July 16, 2014. We granted two prior 30-day extension requests
          extending the deadline to September 15, 2014. On August 13, 2014, appellant filed a motion to abate
          these appeals followed by a third extension motion filed on September 17, 2014 requesting that, in the
          event that the motion to abate is denied, we grant an extension of 30 days from the date of the denial. On
          September 25, 2014, we denied the motion to abate and granted the third motion for an extension of time.
          Thus, appellant’s brief is currently due on October 27, 2014. On October 8, 2014, appellant filed a fourth
          extension motion requesting that, in the event that his motion for en banc reconsideration of the order
          denying his motion to abate is denied, we extend the time to file his brief to 30 days after the denial of his
          motion for en banc reconsideration.

          Appellant’s fourth motion to extend the time for filing his brief is DENIED. In the event that appellant’s
          motion for en banc reconsideration is denied and appellant’s brief is not filed by October 27, 2014, these
          cases will be abated and remanded to the trial court for a hearing pursuant to Texas Rule of Appellate
          Procedure 38.8(b). See TEX. R. APP. 38.8(b)(2), (3).

Judge’s signature: /s/ Michael Massengale
                      Acting individually          Acting for the Court

Date: October 16, 2014